Citation Nr: 0735653	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  02-20 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision, dated 
October 2001, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  Subsequently, 
the case was transferred to the St. Petersburg, Florida RO.    

This matter was previously before the Board in June 2004 and 
June 2006.  On those occasions, remands were ordered to 
accomplish additional development.


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's psychiatric disorder, to include bipolar disorder, 
is causally related to active service.


CONCLUSION OF LAW

Psychiatric disorder, to include bipolar disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).
    
A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.304(b).  This presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 
(2005); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran claims that his psychiatric disorder is a result 
of his military service.  The service medical records are 
negative for any complaints, diagnosis, or treatment for any 
psychiatric disorder.  Both the entrance and separation 
examinations noted "Normal" psychiatric evaluations.  
Moreover, the veteran denied depression, excessive worry, and 
nervous trouble of any sort in a report of medical history 
completed at the time of his separation examination.  

The veteran's post-service medical records include records 
from an October through November 1979 hospitalization for 
psychiatric treatment where he was diagnosed with an 
inadequate and very severe personality disorder, alcoholism, 
and moderate to severe drug use.  Private records dated in 
1995 show psychiatric treatment.  A 1996 VA record again 
indicated a diagnosis of bipolar disorder, mixed.  VA 
clinical records dates from 1999 to 2001 reflect treatment 
for alcohol dependence and bipolar mood disorder.  

In June 2002, a VA staff psychologist noted that the veteran 
suffered from bipolar disorder, alcohol dependence, and 
adjustment disorder.  He also noted that the veteran's mother 
faxed him a letter which she wrote on her son's behalf to VA.  
In the letter, the veteran's mother discussed that prior to 
entering into military service her son had a normal 
temperament, but during training, she noticed that her son's 
behavior had changed.  She also stated that after his release 
from active duty her son seemed anxious and depressed and, 
eventually, was admitted for the October 1979 
hospitalization.  The psychologist stated that the condition 
described by the veteran's mother was consistent with the 
symptoms of bipolar disorder in an early stage, and the 
persistence of symptoms over the period of a year was 
indicative of mental illness such as bipolar disorder.  
Therefore, the psychologist stated that it is highly likely 
that the veteran's bipolar disorder began while in service.  

In June 2004, the Board remanded the issue for a VA 
examination.  In August 2005, a VA examiner noted that the 
veteran suffered from bipolar and personality disorder.  The 
examiner noted that the veteran's clinical picture has been 
obscured by his substance abuse and that now, presumably, the 
veteran was drug free which leads to the possibility of two 
concurrent primary diagnoses.  The examiner also noted that 
both disorders appear to have predated the veteran's military 
service.  He was unaware of any reliable data that would 
place the emergence of either problem during the veteran's 
military service.  The examiner added that, if as the veteran 
contends, he used drugs and alcohol as a way to self 
medicate, then the conditions began eight years prior to 
entrance into military service.  The veteran's poor 
adjustment to adolescence was also a factor that the examiner 
pointed to as evidence that the disorders predated service.  
Therefore, the examiner stated that it is more likely than 
not that the veteran's emotional/psychological disorders are 
not service connected nor exacerbated by military service.

Since the examiner relied on the veteran's psychiatric 
disorders as pre-existing his military service, the Board 
remanded the issue again for the examiner to clarify his 
opinion as to whether the disorders clearly and unmistakably 
pre-existed military service and the question of aggravation.  
In September 2006, the examiner stated that the evidence does 
not clearly and unmistakably show the existence of a bipolar 
disorder prior to military service, although the evidence 
does clearly demonstrate precursors and related symptoms to 
that disorder.  The examiner also noted that, with respect to 
the reported onset of some of the veteran's problems at age 
eleven, it would not have been the practice to render a 
diagnosis of bipolar disorder for children or adolescents in 
the 1970's.  The examiner noted that it was impossible to 
determine if military service aggravated the existing 
symptoms as the only baseline account for those symptoms is 
the narrative provided by the veteran.  The examiner pointed 
to his August 2005 opinion as to whether the psychiatric 
disorder was related to military service and added that it 
would be "pure surmise" to offer any opinion second 
guessing clinicians who saw the veteran.  The examiner noted 
that such diagnosis was available when the veteran was 
hospitalized in 1979 and those clinicians seeing the veteran 
at that time apparently did not feel that the diagnosis of 
bipolar or personality disorder were appropriate to the 
veteran's condition. 

Based on the September 2006 VA examiner's opinion, the Board 
finds that there is not clear and unmistakable evidence that 
the veteran's psychiatric disorder existed prior to military 
service, and therefore, the analysis will focus on direct 
service connection, specifically the contrasting medical 
opinions. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The June 2002 VA 
psychologist's statement is found to have limited probative 
value.  Indeed, while the VA psychologist offering that 
opinion concluded that the symptoms described by the 
veteran's mother were consistent with the symptoms of bipolar 
disorder in an early stage, he did not account for the fact 
that bipolar disorder was not diagnosed at the veteran's 1979 
hospitalization.  Indeed, a documented diagnosis is not seen 
until 1996, years following separation from service.  
Moreover, the June 2002 opinion did not sufficiently address 
causation.  Indeed, some of the described symptomatology that 
the VA psychologist  determined to represent manifestations 
of early bipolar disorder were noted to have occurred 
following separation from service.  

The VA examinations and opinions have greater probative value 
because the examiner based his opinions on a review of the 
claim's file and supported his findings with sound rationale.  
In arriving at his conclusions, the examiner referred to 
specific evidence contained in the claim's folder to support 
the diagnosis and opinion.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (observing 
that "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches," and 
"as is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators").

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has a psychiatric disorder, to include bipolar 
disorder that was present in or related to his active 
service.  There is no reasonable doubt to be resolved, and 
service connection for psychiatric disorder, to include 
bipolar disorder, is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Apr. 2002, Sept. 2003, July 2004).  In a July 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the initial AOJ decision was made prior to 
the veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded a VA examination.  Hence, VA has fulfilled 
its duty to assist the appellant in the development of his 
claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Entitlement to service connection for psychiatric disorder, 
to include bipolar disorder, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


